Case 3:17-cv-01104-VLB Document 82-47 Filed 05/15/19 Page 1 of 5




                  Exhibit 48
                           Case 3:17-cv-01104-VLB Document 82-47 Filed 05/15/19 Page 2 of 5
Spanish Department under review following anonymous allegations | Yale Daily News                                                                                          3/25/15 6:42 AM




                                                                                                                                      Join Us




    HOME       NEWS         SPORTS          OPINION         WEEKEND         MAGAZINE        YTV     BLOG           ADVERTISE     ABOUT US                       SUBSCRIBE


                                                                                                                                         WWW. YALEBULLDOGBLUE . COM
                                                                                                                                         •v•,{]'/;l.!eg~~-1;~
                                                                                                                                         5/fl,'iOAO*M
                                                                                                                                         Nf N HJ.o'U.. CJ

                                                                                                                                         ,., ,.,,,.,
                                                                                                                                                            lllt: ~-~-- - ,.
                                                                                                                                                            ~
                                                                                                                                                                           ~
                                                                                                                                                                               ,1 -::..1
                                                                                                                                                                               ~


                                                                                                                                                                                   -
                                   25 High Street • New Have n • 203.773.0032 • www.rubamba.com




   Spanish Department under review
   following anonymous allegations
   BY EMMA PLATOFF
   STAFF REPORTER
   Wednesday, March 25, 2015
                                                                                                                       Over200
                                                                                                                       full-credit
   On March 6, professors and graduate students in Spanish and Portuguese arrived at
   their department mailboxes to find an anonymous letter expressing grave concerns
                                                                                                   SHARE               courses.
   about their department. The letter, which said it was written by a group of graduate            TWEET

   students, was also passed along to several top administrators, including University             DISCUSS
   President Peter Salovey, University Provost Benjamin Polak, Dean of the Faculty of
   Arts and Sciences Tamar Gendler and Graduate School Dean Lynn Cooley.

   “The graduate students of Spanish and Portuguese wish to make known the level of discontent that we feel as
   a result of the highly negative atmosphere that has been created in our department,” the letter read. “Many
   issues related to Spanish and Portuguese are blatant acts of discrimination and harassment.”

   Citing a November News article about the department, which reported student and faculty concerns about
   budget opacity and an atmosphere of intimidation, as “the tip of the proverbial iceberg,” the letter detailed
   five specific complaints against the department, ranging from curricular requirements to accusations of
   sexual harassment. It described a department fraught with fear and intimidation — one that current and
   former graduate students have complained of in the past — and called on the administration to investigate
   and resolve their concerns.

   “The letter reflects a genuine sense of discomfort and a really deep sense of grievance on the part of the
   graduate students,” Spanish professor Aníbal González GRD ’82 said. “On the whole it certainly documents
   the attitude I feel has become prevalent among our graduate students: that the department is not a welcoming
                                                                                                                       Sm111• Vair,is.
   place for them. Also, it clearly reflects a sense that things seem to have reached a breaking point.”
                                                                                                                        Afo,-c Lux.
   On Tuesday afternoon, more than two weeks after the initial distribution, Polak, Cooley and Gendler sent an
   email to the department’s faculty, staff and students announcing a broad review of the department’s climate
   for working and learning. Leading the review will be Jamaal Thomas, from Yale’s Office of Equal Opportunity
   Programs, alongside Barbara Goren, an independent consultant. Neither Cooley nor Gendler returned request
   for comment as of Tuesday night.
                                                                                                                        Latest Tweets
   “The intellectual quality of the Department’s faculty is second to none, and, year after year, it attracts
   outstanding graduate students to its program,” the email reads. “Sustaining the intellectual vitality of a
   department requires a sense of common purpose and mutual respect at all levels, and, for this reason, we
   wish to ensure that the educational and employment environment in the Department of Spanish and
   Portuguese matches its scholarly reputation.”

   Three professors interviewed said the review is a positive development.

   “To say that [the review] was long overdue would be an understatement,” González said.

   Spanish Department Chair Rolena Adorno did not respond to multiple requests for comment, including five
   emails, four phone calls and two visits to her office.

   HARASSMENT ALLEGATIONS



http://yaledailynews.com/blog/2015/03/25/spanish-department-under-review-following-anonymous-allegations/                                                                          Page 1 of 4

                                                          INITIAL DISCOVERY PROTOCOLS                                                                              P908
                           Case 3:17-cv-01104-VLB Document 82-47 Filed 05/15/19 Page 3 of 5
Spanish Department under review following anonymous allegations | Yale Daily News                                                                            3/25/15 6:42 AM


   The letter alleged that the department is rife with sexual harassment, targeting both department secretaries            Yale Daily News
   and graduate students. Specifically, the letter identified Spanish professor Roberto González Echevarría GRD
   ’70 as the “main assailant.”
                                                                                                                     l!J   @yaledailynews
                                                                                                                     "Lately, Yale students seem to love protesting.” |
                                                                                                                                                                          12h




   “Our current secretaries, Susan Wheeler and Virginia Gutiérrez, endure the yells and condescending remarks        goydn.com/1EEjNWZ
   of Professor González Echevarría on a regular basis. From demands that they make fresh coffee to yelling at
   them from behind his desk partway down the hall, his actions are some of the most misogynistic that anyone              Yale Daily News
   has ever heard,” the letter said. “His offhanded comments to female graduate students have not gone
   unnoticed either.”
                                                                                                                     l!J   @yaledailynews
                                                                                                                     UNIVERSITY: Gentry, fixture of student life, to
                                                                                                                                                                          13h




   González Echevarría did not return multiple requests for comment.                                                 depart for Sewanee, via @vwang3 |
                                                                                                                     goydn.com/1Fzi4rh
   Other professors in the department confirmed that they have also witnessed González Echevarría verbally
   abuse administrative assistants. Neither Gutiérrez nor Wheeler returned request for comment.
                                                                                                                           Yale Daily News
   Byrne said she has heard harassing comments made by professors both to their colleagues and to students,
   though she declined to name any perpetrators in particular. She added that since December — when all
                                                                                                                     l!J   @yaledailynews
                                                                                                                     CITY: State legislators discuss current session, via
                                                                                                                                                                          14h



   faculty and staff received a memo asking them to report inappropriate behavior they witnessed — she has not       @ndapontesmith | goydn.com/19hyart
   seen any such behavior.                                                                                           Expand
   While largely accusing González Echevarría, the letter also cited Adorno for failing to address the issue with
   him.                                                                                                              [Tweet to @yaledailynews
   “This is an issue that MUST be investigated further,” the letter read. “Not only does it contribute to the
   negative atmosphere in the department but it is an overt case of sexual harassment that has been witnessed
   by a large number of people in the department.”

   University Spokesman Tom Conroy did not return request for comment.

   A “FAÇADE OF INCLUSION”?

   The letter, along with both students and faculty, identified communication problems within the department.

   “The opinions of graduate students are never taken seriously by the members of the faculty of our
   department,” the letter read.

   The letter went on to specify that student input in the form of surveys and questionnaires is not taken
   seriously, adding that Adorno and Director of Graduate Studies Noel Valis merely “maintain a façade of
   inclusion and appreciation.”

   Valis declined to comment.

   One graduate student who was not involved in the letter said last year, several students completed an internal
   survey and brought the results to Adorno and Valis, but that few of these issues were addressed. These
   concerns included some expressed in the anonymous letter, but also others such as meager availability of
   teaching positions for Spanish literature courses and a lack of transparency surrounding departmental
   policies.

   “Nothing seemed to actually be done about any of the concerns — they were kind of dismissed or explained
   away,” the student said. “It does feel like even when we expressed our specific issues, it was more of an
   exercise than an actual attempt to make changes.”

   Moreover, the letter alleged that communication problems within the department extend beyond student-
   faculty relationships and into faculty discussions as well, detailing an opposition pitting Jackson and
   González against Adorno and González Echevarría. This divide, the letter said, makes graduate students and
   junior faculty feel as if they have to take sides.

   Faculty interviewed agreed that while this designation was oversimplified or exaggerated, conflict does exist
   within the department. González said he is not on speaking terms with several of his colleagues, but added
   that it would be wrong to identify the rift as “factionalism,” given that the opposing groups are not equally
   matched and sometimes shift.

   “It’s such a small department, some faculty members are marginalized from the decision-making process,” he
   said. “There is this group of faculty members who essentially have been administering the department for
   many years and they seem to consider … that other faculty members really shouldn’t be involved in the
   running of the department. It’s not a democratic set up.”

   One graduate student uninvolved in the letter said everyone is aware of these issues, as professors make little
   attempt to hide them. However, the student added, the letter exaggerated these conflicts.

   The letter also claims that Poole decided to leave Yale because he no longer wishes to work in such a negative
   environment. Poole said this was part, but not all, of his reason for not seeking reappointment.

   Several professors also identified the department’s size as a contributing factor to some problems of
   collegiality, along with the fact that the department has long had the same leadership.


http://yaledailynews.com/blog/2015/03/25/spanish-department-under-review-following-anonymous-allegations/                                                              Page 2 of 4

                                                          INITIAL DISCOVERY PROTOCOLS                                                                 P909
                            Case 3:17-cv-01104-VLB Document 82-47 Filed 05/15/19 Page 4 of 5
Spanish Department under review following anonymous allegations | Yale Daily News                                         3/25/15 6:42 AM


   Adorno serves as the current chair of the department, a role she has had for several years, prior to which
   González Echevarría filled the position. Each time Adorno has gone on leave, he has served as acting chair,
   professors in the department said. González said the feeling is that the two are “chairs-for-life.”

   Still, Spanish professor Susan Byrne said she gets along with all her colleagues, and that department meetings
   are always civil.

   TENURE TROUBLES

   Faculty also raised issue with the department’s unwritten tenure policy, which some claimed exacerbates the
   divide between senior and junior faculty.

   In 2007, the University implemented a tenure track system that guarantees junior faculty members an
   evaluation for promotion, where formerly they could only be considered when a spot opened or was created in
   their departments. But professors and graduate students interviewed said this policy is largely ignored in the
   Spanish and Portuguese department – while junior faculty are evaluated for tenure as per the requirement,
   they have little chance of actually receiving it.

   “It is very well known around the University and even outside of the University that the Spanish and
   Portuguese Department does not give tenure to anyone,” Poole said.

   Poole came to Yale in 2009 from Clemson University, but, now nearing the end of his sixth year, has decided
   not to pursue tenure, partly due to this unwritten rule.

   Several graduate students and professors in the department reported that González Echevarría has publicly
   stated that no junior faculty member will ever get tenure in the department. Earlier this year, Portuguese
   professor Paulo Moreira came up for tenure in the department. The senior faculty in the department voted
   three to two against Moreira, though Poole described him as “the most tenurable person” he had ever met. All
   other faculty interviewed agreed about Moreira’s merits, expressing surprise that he had not been granted
   tenure.

   Moreira’s departure will leave the department with just one Portuguese ladder faculty member.

   Byrne, whose own tenure case will come up for review next year, said hearing that no junior faculty member
   will be granted tenure in the department is worrying, but that she is confident in her record of publications.

   “I would hope that anyone who has anything to do with my tenure case will give me a fair and equitable
   hearing,” she said.

   A MESSAGE FROM WHOM?

   The letter did not list any signees, nor did it specify how many graduate students in the department supported
   it. Of the six graduate students who returned request for comment, none said they were involved in writing
   the letter. In fact, many were upset to hear that the letter was presented as a message from the graduate
   student body in general. In the days following the letter’s distribution, several graduate students sent emails
   to members of the department disassociating themselves from the letter, with some even stating that they
   were offended by portions of its content. According to one graduate student who spoke on the condition of
   anonymity, many even suspect that it was not written by a graduate student at all.

   However, even graduate students not involved in the letter said they agreed with many of the concerns it
   raised. In the past, several current and former graduate students have detailed complaints echoing those
   outlined in the letter.

   Six non-ladder faculty in the department said they were unaware of the letter, with some adding that it was
   not sent to lectors or lecturers. Meanwhile, faculty who did receive the letter expressed mixed opinions on its
   credibility.

   Four faculty members agreed that some of the letter’s concerns were valid, with some even citing additional
   departmental issues the letter had not included. Still, they identified aspects of the letter that detracted from
   its credibility, including its inaccuracy in some places, its anonymity, its lack of specificity and its poorly
   written text.

   Byrne described many of the points in the letter as “gross exaggerations,” and some as fully inaccurate. The
   letter claims, for example, that Byrne is “actively seeking employment elsewhere,” which is not the case. Both
   Byrne and Spanish professor Kevin Poole emphasized that they were not at all involved in the letter’s
   creation, and do not support its method.

   “They make points that are relevant to their position as graduate students, but they make a lot of other points
   that are quite separated from their experience, on which they have opinions but not necessarily a lot of
   information,” Portuguese Director of Undergraduate Studies David Jackson said. “Nonetheless, most of the
   points they bring up do deserve discussing.”

   With an investigation set to take place, professors interviewed are optimistic.

   “Whatever is perceived as negative about the department can be addressed and, hopefully, remedied;


http://yaledailynews.com/blog/2015/03/25/spanish-department-under-review-following-anonymous-allegations/                      Page 3 of 4

                                                           INITIAL DISCOVERY PROTOCOLS                                 P910
                            Case 3:17-cv-01104-VLB Document 82-47 Filed 05/15/19 Page 5 of 5
Spanish Department under review following anonymous allegations | Yale Daily News                                                                3/25/15 6:42 AM


   whatever is perceived as good can be highlighted and continued,” Poole said.


   Comments

   0 Comments          Yale Daily News                                                              !
                                                                                                    1    Login

   & Recommend          " Share                                                                 Sort by Newest



               Start the discussion…




                                            Be the first to comment.




   ALSO ON YALE DAILY NEWS

   BLACKMON: Yale’s lost decade                             Yale SAE condemns racist chants at
   5 comments • a day ago                                   Oklahoma chapter
         ShadrachSmith — There is a deeper                  3 comments • a day ago
         issue, and it is the nature of
         bureaucracies.The fundamental rule …               ~
                                                             •        td2016 — More punishment? What an
                                                                      interesting idea.I quite agree with the Yale
                                                                      SAE members that the words of …

   Animal rights activists protest use of                   High-speed rail bill skips state, sparks
   animals in Yale labs                                     debate
   8 comments • 2 days ago                                  3 comments • a day ago
         Gary Payne — Since most medical                              John Love — Funny thing. Some Texas,
         procedures have involved animal testing                      Florida, and, California communities are
         at some point, I think that …                                upset about HSR coming through. …



   #   Subscribe      $     Add Disqus to your site     %   Privacy



                                                      MARCH      29
                                                      YALE CAMERATA • PALM SUNDAY CONCERT



   CONTACT US | ADVERTISE | ARCHIVES | SUBSCRIBE | LOGIN                                                         © 2015 YALE DAILY NEWS • ALL RIGHTS RESERVED




http://yaledailynews.com/blog/2015/03/25/spanish-department-under-review-following-anonymous-allegations/                                             Page 4 of 4

                                                        INITIAL DISCOVERY PROTOCOLS                                                         P911
